Citation Nr: 0722798	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-44 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
injuries to the knees.  

2. Entitlement to a rating higher than 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



REMAND 

The veteran, who is the appellant, served on active duty from 
December 1970 to December 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In the substantive appeal, the veteran requested a hearing 
before the Board.  In June 2007, the Board veteran asked the 
veteran if he still desired such a hearing.  In July 2007, 
the veteran responded that he wanted a travel board hearing 
before a Veterans Law Judge.  In view of this request, this 
case is REMANDED to the RO for the following action:  

Schedule the veteran for a travel board 
hearing. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




